Order, Supreme Court, New York County (Ira Gammerman, J.), entered on or about March 21, 1994, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff’s causes of action for fraudulent and negligent *366misrepresentation were properly dismissed, first because they were improper attempts to transform a simple breach of contract into tort claims (Clark-Fitzpatrick, Inc. v Long Is. R. R. Co., 70 NY2d 382, 389), and second, because plaintiffs status as an at-will employee necessarily negated any claim of reasonable reliance on the alleged misrepresentations (Bower v Atlis Sys., 182 AD2d 951, 953, lv denied 80 NY2d 758). We have considered plaintiffs other arguments and find them to be without merit. Concur—Wallach, J. P., Asch, Nardelli, Tom and Mazzarelli, JJ.